Citation Nr: 0711287	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  99-20 001A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.	Entitlement to service connection for pelvic inflammatory 
disease.

2.	Entitlement to service connection for ovarian cysts.

3.	Entitlement to service connection for endometriosis.

4.	Entitlement to service connection for fibromas of the 
uterus.

5.	Entitlement to an initial rating higher than 10 percent 
for residuals of a fracture of the fifth metatarsal of the 
right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1985 to 
September 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Newark, New 
Jersey, which denied claims for service connection for           
pelvic inflammatory disease, ovarian cysts, endometriosis, 
fibromas of the uterus, and a psychiatric disorder (claimed 
as depressive disorder).  That decision, however, granted a 
claim for service connection for residuals of a fracture of        
the fifth metatarsal of the right foot and assigned an 
initial noncompensable (i.e., 0 percent) rating.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

In October 2001, during the pendency of her appeal, the RO 
assigned a higher 10 percent rating for the veteran's right 
foot disability with the same retroactive effective date of 
January 27, 1998.  But since she has not received the highest 
possible rating or stated she is content with the greater 
rating received, she is presumed to be seeking an even higher 
schedular rating.  See AB. v. Brown, 6 Vet. App. 35, 39 
(1993).

Even more recently, in August 2006, the RO also granted 
service connection for adjustment disorder with depressed 
mood.  The veteran has not appealed     either the initial 
rating or effective date assigned for her now service-
connected psychiatric disorder -- so that claim has been 
resolved and is not before the Board.  See, e.g., Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Also, in April 2007, the veteran submitted additional 
evidence consisting of   records of inpatient treatment 
during service, and requested that the Board consider this 
evidence on her behalf (effectively, a waiver of the right to 
have this additional evidence initially considered by the 
RO).  See 38 C.F.R. §§ 20.800, 20.1304(c).  


As for the claims that are before the Board, the ones for 
service connection for pelvic inflammatory disease and 
ovarian cysts may be decided based upon the evidence already 
of record.  Regrettably, however, additional development is 
required before deciding the remaining claims on appeal.  So 
those claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on her part.


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice of the 
evidence required to substantiate her claims for service 
connection for pelvic inflammatory disease and ovarian cysts, 
and apprised of the procedures for obtaining that supporting 
evidence and information.  Moreover, VA has fulfilled its 
duty to assist her in obtaining the supporting evidence.

2.	There is no competent evidence indicating the veteran 
currently has pelvic inflammatory disease.

3.	An August 2006 VA medical opinion (an addendum to a May 
2006 examination) ruled out the likelihood of a medical 
relationship between a current ovarian cyst condition and the 
veteran's military service.


CONCLUSIONS OF LAW

1.	The veteran does not have pelvic inflammatory disease that 
was incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2006).

2.	The veteran's ovarian cysts were not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 
While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above requirements pertaining to the 
content of VCAA notice that is to be afforded to a claimant 
regard the claim he or she intends to establish, the RO has 
undertaken the appropriate measures to inform the veteran of 
the significance of the VCAA's duty to notify and assist to 
the development of the claims presently under consideration.  
Based upon the RO's issuance to her of notice letters dated 
in April 2001 and May 2006, as well as the September 1999 
statement of the case (SOC) and subsequent supplemental SOCs 
(SSOCs),           the criteria for satisfactory notice as 
defined in the Pelegrini II decision were effectively met.

Through its initial April 2001 VCAA notice letter, the 
veteran was provided notification as to the general 
requirements in order to substantiate a valid claim    for 
service connection.  The September 1999 SOC, and later SSOCs 
described       in further detail the additional evidence 
that was required with regard to the unestablished elements 
of her claims.  Additionally, the April 2001 letter               
set forth an explanation as to whose responsibility, VA's or 
herself, it was                to obtain additional evidence 
relevant to the eventual disposition of the claims.                       
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Enclosed was a copy of VA Form 21-4142 (Authorization and 
Consent to Release of Information) upon which she could 
identify further sources of evidence from private treatment 
sources. The RO also sent another comprehensive notice letter 
in May 2006,                   which contained substantially 
similar information concerning the development of her claims 
to that previously identified.  Hence, the above-mentioned 
notice documents were consistent with the first three 
elements under Pelegrini II for sufficiently detailed and 
informative VCAA notice.

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, through correspondence from the RO dated in 
March 2006 informing her of the recent holding in the 
Dingess/Hartman decision.  Further correspondence again 
discussed this essential case holding, and its significance 
to the present case, including addendums both to the May 2006 
VCAA notice letter,                           and November 
2006 SSOC.  The veteran has therefore received detailed 
notice concerning both the disability rating and effective 
date elements of her claims.

In addition to the content of the notice provided, it is also 
essential that the relevant notice information have been 
issued to the veteran in a timely manner.  The Court in 
Pelegrini II prescribed as the legal definition of timely 
notice the sequence of events whereby VCAA notice is provided 
in advance of the initial adjudication of the claim on 
appeal.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  

In the present case, both the April 2001 and May 2006 VCAA 
letters were issued well after the August 1998 RO rating 
action on appeal.  Keep in mind, though,    that the VCAA had 
not yet been enacted at the time of that decision -- it did 
not become effective until November 2000, more than two years 
later.  So the RO  could not have possibly complied with the 
requirement that VCAA notice            precede the initial 
adjudication of the claim, because the VCAA did not yet        
even exist.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1);                   Pelegrini II, 18 Vet. App. at 
120.  Moreover, in Pelegrini II, the Court clarified   that 
in cases, as here, where the VCAA notices were not issued 
until after the   initial adjudication in question, VA does 
not have to vitiate the initial decision     and start the 
whole adjudicatory process anew.  Rather, VA need only ensure 
the veteran receives or since has received content-complying 
VCAA notice such that  he or she is not prejudiced. See 
Mayfield, 19 Vet. App. at 128, rev'd on other grounds,  444 
F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 537 
(2006).     See, too, Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a  fully compliant VCAA 
notification followed by readjudication of the claim,       
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

This notwithstanding, the RO has nonetheless taken sufficient 
measures in this instance to assist with the development of 
the veteran's claims, such that any defect in the timing of 
the notice did not have any detrimental impact upon the 
continuing adjudication of them.  Following the most recently 
issued VCAA notice letter in      May  2006, the veteran had 
ample opportunity to respond with additional evidence or 
argument prior to the November 2006 SSOC continuing the 
denial of her claims, and December 2006 certification of this 
case to the Board.  Her representative          has responded 
through correspondence dated in October and December 2006,  
which presented further argumentation on her behalf.  She 
also underwent a VA medical examination in May 2006 (and with 
respect to which a August 2006 supplemental opinion has since 
been obtained), which is essential to the resolution of the 
current claims.  There is no indication from the veteran 
herself, nor does the record otherwise suggest, that there 
are any additional relevant treatment records that has not 
yet been obtained.  For these reasons, the Board finds that 
regardless of the timing of the subsequent VCAA notice 
letter, the veteran has been afforded         "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See, again, Mayfield, 19 Vet. App. at 
128, reversed and remanded,           444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, 20 Vet. App. 537 (2006).   

Moreover, the RO has taken appropriate measures to comply 
with the duty to assist the veteran in the development of her 
claims, through obtaining her service medical records (SMRs), 
outpatient treatment reports from several VA medical 
facilities, relevant records of treatment from various 
private medical providers.  The RO has also arranged for her 
to undergo VA examinations in connection with her claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support 
her claims, the veteran has provided several personal 
statements on her behalf.  She declined the opportunity to 
testify at a hearing in support of the claims.  38 C.F.R. § 
20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Laws, Regulations and Analysis

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is unfavorable, 
then service connection must be denied.  See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




A.	Pelvic Inflammatory Disease

As the preliminary requirement to establish service 
connection for the disability claimed, there must exist 
through competent medical evidence substantiation that the 
veteran currently has that condition.  In accordance with 
this essential element  of the veteran's claim, though, the 
most persuasive evidence tends to indicate that the claimed 
pelvic inflammatory disease, while likely present within a 
few years    of separation from service (in 1991), has not 
since been present to any degree.           As a result, the 
condition identified would not meet the criteria of a current 
claimed disability.    

On reviewing the relevant medical history since separation 
from military service, the reports of the veteran's 
hospitalization at a private facility in May 1997 indicate a 
diagnosis following admission of chronic pelvic pain and 
acute abdominal pain, initially ruling out pelvic 
inflammatory disease.  After four days of treatment, 
the discharge diagnosis was resolved pelvic inflammatory 
disease and resolved cystitis (inflammation of the urinary 
bladder).  Based upon the diagnosis on discharge, and various 
reports accompanying that course of treatment, there is          
at least a reasonable possibility the veteran had experienced 
the condition claimed as of that time.  

Subsequently, however, the additional medical evidence that 
has been obtained      in connection with the veteran's claim 
suggests that the above condition has since effectively 
resolved.  On an initial May 1998 VA medical examination,             
pelvic inflammatory disease was not diagnosed, although it 
was stated that                   an exact diagnosis had not 
yet been established.  A later examination                            
in August 2002, however, found no signs of pelvic 
inflammatory disease.  And in a February 2006 statement from 
a VA physician who also had previously evaluated the veteran 
in December 2003, it was opined that pelvic inflammatory 
disease most likely was a temporary condition because she had 
been treated for this disease;           a definitive 
assessment was reserved pending reexamination.  The absence 
of current evidence of the condition claimed was also noted 
in the report of the most recent examination from May 2006 
(and August 2006 supplemental report).

Accordingly, the record of medical evaluation for an extended 
time period             does not establish a competent 
diagnosis of claimed pelvic inflammatory disease.  This is 
following VA examinations to determine the veteran's present 
overall medical condition, and of which several, including 
the May 2006 examination, included review of the background 
medical history set forth in the claims file.
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (those 
factors for assessing  the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness of the opinion).  See, too, Elkins v. Brown,                
5 Vet. App. 474, 478 (1993) (the Board may consider and 
evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances); Owens v. Brown, 7 Vet. App. 429 
(1995).

As alluded to, under VA law, service connection may be 
granted only where it has been established the veteran has a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 
223,  225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310)).  In the absence of proof of present 
disability there can be no valid claim.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

Inasmuch as the veteran has not been shown to have the 
claimed condition for several years, there is no further 
basis for inquiry as to whether any such disorder was 
actually incurred or aggravated in service.  See 38 C.F.R. § 
3.303(d)              ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability      and an injury or disease incurred in 
service.") (emphasis added).  See also       Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  





Of additional note, consideration has been afforded to the 
provision of the          August 2006 medical opinion (again, 
an addendum to the May 2006 examination report) in which the 
reviewing VA physician stated that the only condition that 
could originally be attributed to the veteran's military 
service was her pelvic inflammatory disease, based on the 
examiner's review of the claims file.  But that 
notwithstanding, the examiner further explained there was no 
current evidence of this disease.  This updated diagnosis 
also reflected review of the preceding medical history that, 
as stated, did not include a clinical assessment of the 
condition claimed.  Unfortunately, then, it follows that even 
when considering what conditions may have been determined to 
have existed during service, there still is no existing 
disability that provides the valid basis for granting service 
connection at present.  So in the absence of a current 
disability, the requirements for granting service connection 
for pelvic inflammatory disease have not been satisfied.

B.	Ovarian Cysts

On consideration and evaluation of the evidence pertaining to 
the veteran's claimed ovarian cysts, there are recent 
findings which substantiate that she currently has  one or 
more manifestations of this condition.  In particular, in the 
report of the   May 2006 VA examination, it was observed that 
an ultrasound scan indicated on  the right ovary a complex 
cyst, of approximately 18 square centimeters in area.        
That diagnosis is corroborated by previous examination 
findings that included an ovarian cyst in February 2006, and 
more remotely a May 1998 examination finding of the same, 
stating that there were small ovarian cysts (although it is 
not apparent  if these were in the identical location as the 
more recent finding).  Hence, the evidence of record 
demonstrates that the veteran in all likelihood has the 
current claimed disability.  See Rabideau, 2 Vet. App. at 
144; Brammer, 3 Vet. App. at 225. 

The next essential determination as to whether there is a 
causal nexus between     the identified ovarian cysts, is to 
be considered based on all relevant                   medical 
evidence of record, including service medical records (SMRs) 
--                  and also, as warranted, the informed 
opinion of a reviewing physician on the matter of causation.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the 
Board may consider only independent medical evidence to 
support its findings, and where    that evidence is 
insufficient, has the province to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  To this effect, there is     of record the 
previously mentioned August 2006 VA medical opinion, an 
addendum to the May 2006 examination report, as the one 
opinion thus far addressing the subject of the etiology of 
the veteran's ovarian cyst, and which provides a conclusion 
that is unfavorable to her claim.  

The August 2006 medical opinion in question, was provided in 
response to an     RO request for clarification of the 
evidentiary foundation for the conclusion          set forth 
in the May 2006 examination report, that the veteran's 
ovarian cyst (amongst other current conditions) was "less 
likely than not" the result of         active military 
service.  In this supplemental opinion, it was initially 
stated that    the veteran was first diagnosed with ovarian 
cysts in 1997 following an exploratory laparoscopy, 
approximately six-years after discharge from service (the 
fact of the underlying treatment and diagnosis rendered it 
should be noted, is objectively confirmed on review of the 
claims file).  According to the physician, however,     the 
only condition for which it was documented that the veteran 
had in service    was pelvic inflammatory disease; and in 
1991, while in service, the veteran had a CAT scan which was 
negative for ovarian cysts.  The examiner further stated that 
she was "unable to answer the question [of] when [the 
veteran] developed     ovarian cysts" given the absence of 
findings in service, or for at least six-years thereafter.  
It was observed that the last ultrasound conducted in June 
2006 showed a small functional ovarian cyst, which the 
examiner believed was recent and was unrelated to military 
service.

Considering the opinion rendered above, the VA examiner's 
conclusion effectively rules out the likelihood that the 
veteran's ovarian cysts are objectively associated with her 
service.  And notwithstanding that the August 2006 
supplemental opinion was couched in terms of being "unable" 
to ascertain the required medical nexus,         in view of 
the original statement a few months previously that clearly 
was a negative opinion on causation, the reasonable 
interpretation of the August 2006 opinion is that this 
conclusion is essentially unchanged.  Also, the SMRs are 
generally consistent with the opinion offered, inasmuch as a 
July 1991 report indicates that initially there was suspected 
ovarian cyst pain, although on further evaluation it was 
found to be a probable acute exacerbation of salpingitis.                 
The above opinion also indicated an overall medical 
interpretation of these records as absent for an ovarian 
cyst.  Since there has been appropriate consideration of 
relevant recent examination and clinical test findings, and 
specific medical history, the August 2006 opinion on 
causation should be afforded significant probative weight.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the veteran, the 
physician's knowledge and skill in analyzing        the data, 
and the medical conclusion the physician reaches).

So in summary, the competent and probative evidence on the 
etiology of the claimed condition of ovarian cysts tends to 
establish that it did not originate during the veteran's 
military service.  

Conclusion

In adjudicating the above claims on appeal, the Board has 
given appropriate consideration to the veteran's own 
statements; however, since she is a layperson without medical 
training and expertise, she cannot offer a probative opinion 
on the diagnosis of a claimed disability -- or for that 
matter, whether an existing disorder is etiologically related 
to an incident of her military service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For these reasons and bases, the claims for service 
connection for pelvic inflammatory disease and ovarian cysts 
must be denied.  Since the preponderance  of the evidence is 
against these claims, the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 3.102; see also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).





ORDER

The claim for service connection for pelvic inflammatory 
disease is denied.

The claim for service connection for ovarian cysts is denied.


REMAND

In order to obtain a sufficiently informed and definitive 
opinion regarding             the most likely etiology of the 
veteran's claimed fibromas of the uterus and endometriosis, 
further development to supplement the record is warranted.
Pertaining to the condition fibromas of the uterus, the 
recent VA examination findings from May 2006 confirmed the 
presence of myomatus change of the uterus on an ultrasound 
scan, in addition to a 2 by 3-cm myoma in the left uterine 
body.  The prior examination reports on file show similar 
diagnoses.  The earliest documentation of said condition is 
in a May 1997 report of private hospitalization, following 
admission for treatment of chronic pelvic pain.  Thus, this 
condition is currently found to exist.

As for the extent of any conclusions on file on the etiology 
of fibromas,                the May 2006 VA examiner 
initially stated in the accompanying report that fibromas 
(amongst other conditions) were not thought to be related to 
service.  Nonetheless, when prompted to clarify her 
conclusion and its factual foundation, the resulting August 
2006 supplemental opinion only addressed various other 
disabilities besides fibromas.  And while there is no 
apparent express documentation of fibromas in service, there 
is a substantial history of  gynecological treatment which it 
is possible could indicate a significant antecedent or 
contributing condition.  Therefore, the opining physician 
should be requested to confirm whether or not fibromas 
themselves are related to military service,                in 
the context of another supplemental opinion.  See 38 U.S.C.A. 
§ 5103A(d);                        38 C.F.R. § 3.159(c)(4) 
(VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines    it is necessary to decide the claim).   
Moreover, a similar development action is required concerning 
the claimed endometriosis.  The above-referenced May 2006 
examination initially indicated a diagnosis of endometriosis 
(again, on the basis of that and other preceding examination 
findings).  This condition was also then considered to have 
less likely than not been related to service.  Upon offering 
the August 2006 supplemental opinion to substantiate this 
conclusion, the examiner indicated she still could not 
associate endometriosis with service because it was not 
identified therein, and      did not first appear until 
several years later.  However, to contrary, the claims file 
appears to indicate otherwise.  An April 1991 in-service 
report shows a diagnosis of endometriosis and deciduitis, and 
that the veteran was placed on a physical profile for 
endometriosis that month.  The veteran's August 1991 
separation examination likewise indicated a history of 
endometriosis.  A recently received report of hospitalization 
during service (added to the record since issuance of the 
2006 medical opinion), also shows an approximate one-month 
hospitalization for endometriosis, moderate to severe, 
following a diagnostic laparoscopy.           Inasmuch these 
records are an objective indication of relevant 
symptomatology      in service, a supplemental opinion is 
also required as to whether these findings warrant any change 
in the previous conclusion on the issue of causation.     

In addition, regarding the claim for a higher initial rating 
for residuals of a fracture   of the fifth metatarsal, right 
foot, the most recent comprehensive depiction of that 
service-connected disorder was obtained pursuant to a 
February 2000 VA orthopedic examination.  The veteran has 
also since provided in August 2005            an undated 
report of private podiatric treatment (by all indication, 
representing a recent instance of treatment) which stated 
that she had developed severe tendonitis of the peroneous 
brevis, right foot, along with the pre-existing general pain 
and discomfort in the area of the healed right fifth 
metatarsal fracture.  So to acquire      a more 
contemporaneous depiction of her disability, and particularly 
given the information suggesting an increase in severity of 
it, another VA examination is warranted.  See Young v. Gober, 
17 Vet. App. 460 (2000); Caffrey v. Brown,           6 Vet. 
App. 377 (1994).



Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	If possible, arrange for the 
gynecologist who previously examined 
the veteran in May 2006 to provide 
another addendum to that evaluation.                           
It is requested that this physician 
again review                the 
relevant evidence in this case and 
provide an opinion as to whether it is 
at least as likely as not                  
(i.e., 50 percent or greater 
probability) that the veteran's current 
condition fibromas of the uterus is         
causally related to her military 
service.  Also offer a similar 
assessment with regard to the etiology 
of endometriosis -- including based 
upon consideration of the April and 
August 1991 in-service reports 
indicating a diagnosis of that 
condition,                        and 
August 1991 separation examination that 
noted        a history of the same.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from another physician 
equally qualified to make these 
determinations.   (Note: if the latter 
situation arises, this may require 
having the veteran reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.            It 
is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including a copy of this 
remand,                as well as the 
prior May 2006 examination report   
(and initial August 2006 supplemental 
opinion).

2.	Schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of his service-
connected residuals of a fracture of 
the       fifth metatarsal, right foot.

The claims file must be made available 
to the designated examiner for a review 
of the veteran's pertinent medical and 
other history, including a complete 
copy of this remand.  All diagnostic 
testing and evaluation needed to 
properly evaluate her disability should 
be conducted.  The examiner should 
specifically indicate whether the 
veteran currently experiences 
metatarsalgia, anterior (Morton's 
disease); malunion or nonunion of the 
metatarsal bones; or any other present 
manifestations of her service-connected 
residuals of a fracture of the right 
fifth metatarsal.            It is 
further requested that the examiner 
comment upon the overall extent of 
severity of the veteran's right foot 
injuries, where attributable to 
service-connected disability -- and in 
terms of whether the degree of 
disability is mild, moderate, severe, 
or is equivalent to loss of use of that 
foot.

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.	Review the claims file. If any 
development is incomplete, take 
corrective action before 
readjudication.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.	Then readjudicate the veteran's 
claims for     service connection for 
fibromas of the uterus,          and 
endometriosis, and for a higher initial 
rating         than 10 percent for 
residuals of a fracture of the          
fifth metatarsal, right foot, in light 
of the additional evidence obtained.  
This includes the continuing 
consideration by the AMC as to whether 
the rating   for the veteran's service-
connected right foot disability should 
be "staged."  See Fenderson, 12 Vet. 
App. at 125-26.  If these claims are 
not granted to her satisfaction, 
prepare another SSOC and send it to her 
and her representative.  Give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  















The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


